Exhibit 10.17 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”) is entered into as of the 1st day of August, 2013, by and between THE FEMALE HEALTH COMPANY, a Wisconsin corporation (“Borrower”) and HEARTLAND BANK, a federal savings bank (“Lender”). WITNESSETH: WHEREAS, the Borrower has an existing revolving credit facility with Lender (the “Existing Loan”), pursuant to that certain Second Amended and Restated Loan Agreement entered into by and between Lender and Borrower, dated as of August1, 2011, as amended by that certain First Amendment to Second Amended and Restated Loan Agreement dated as of August 1, 2012 (as so amended, the “Loan Agreement”); WHEREAS, Borrower and Lender have agreed to amend the Loan Agreement to change the terms and conditions of the revolving credit facility, including extending the maturity date thereof; NOW, THEREFORE, in consideration of the promises and the mutual agreements herein set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.Definitions; References.Unless otherwise specifically defined herein, each term used herein which is defined in the Loan Agreement shall have the meaning assigned to such term in the Loan Agreement.Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference and each reference to “this Agreement” and each other similar reference contained in the Loan Agreement shall from the date hereof refer to the Loan Agreement as amended hereby. SECTION 2.Amendments to Loan Agreement.Subject to the satisfaction and occurrence of each of the conditions set forth in Section 3 hereof, the Loan Agreement is hereby amended as follows, effective as of the date hereof: 2.1.At Section 1.1 of the Loan Agreement, replace the definition of Maturity Date in its entirety as follows: “Maturity Date” means August 1, 2014. 2.2.At Section 1.1 of the Loan Agreement, replace the definition of Note in its entirety as follows: “Note” means the Promissory Note dated as of August 1, 2013 executed by Borrower and payable to the order of Lender, the form of which is attached hereto and incorporated herein as Exhibit A, and any amendments, modifications, restatements, replacements, renewals or refinancing thereof. 2.3Exhibit A to the Loan Agreement is hereby deleted in its entirety, and is replaced with the Exhibit A attached to this Amendment. SECTION 3.Effectiveness.The effectiveness of this Amendment is subject to the satisfaction and occurrence of each of the following conditions precedent: 3.1.Lender shall have received executed counterparts of the following documents, each containing terms satisfactory to Lender: (a)this Amendment; (b)replacement Promissory Note in the form and containing the terms as attached hereto as Exhibit A (the “Replacement Note”); and (c)such other documents and certificates as Lender may reasonably require. 3.2Lender shall have received from Borrower a fee in an amount equal to Two Thousand Five Hundred and NO/100 Dollars ($2,500.00) in connection with the renewal of the Existing Loan and in order to compensate Lender for the costs associated with structuring, processing, approving and closing the Existing Loan renewal, but excluding expenses for which Borrower has agreed elsewhere to reimburse Lender.The fee shall be fully earned by Lender when received and, except as otherwise set forth herein, shall not be subject to refund or rebate.All fees are for compensation for services and are not, and shall not be deemed to be, interest or a charge for the use of money. SECTION 4.Representations and Warranties.Borrower represents and warrants to Lender that: 4.1.The representations and warranties of Borrower contained in the Loan Agreement are true and correct in all material respects on and as of the date hereof as if such representations and warranties had been made on and as of the date hereof (except to the extent that any such representations and warranties specifically relate to an earlier date); 4.2.Borrower is in compliance with all the terms and provisions set forth in the Loan Agreement and no Default or Event of Default has occurred and is continuing or would result from the execution, delivery and performance of this Amendment; and 4.3This Amendment and any and all agreements, notes, or other documents executed in connection herewith have been duly and validly executed by an authorized officer of the Borrower and constitute the legal, valid, and binding obligation of the Borrower enforceable against the Borrower in accordance with their respective terms.The Loan Agreement, as amended by this Amendment, remains in full force and effect and remains the valid and binding obligation of the Borrower enforceable against the Borrower in accordance with its terms.The Borrower hereby ratifies and confirms the Loan Agreement, as amended by this Amendment. SECTION 5.Voluntary Agreement.Each party represents and warrants to the other that it has consulted or has had the opportunity to consult with counsel regarding this Amendment, that it is fully aware of the terms contained herein and that it has voluntarily and without coercion or duress of any kind entered into this Amendment. SECTION 6.Release.In consideration of the agreement of Lender to modify the terms of the Loan Agreement as set forth in this Amendment, Borrower hereby releases, discharges, and acquits forever Lender and any of its officers, directors, servants, agents, employees, and attorneys, past and present, from any and all claims, demands, and causes of action, of whatever nature, whether in contract or tort, accrued or to accrue, contingent or vested, known to Borrower, arising out of or relating to the loans evidenced by the Loan Agreement, as hereby amended, or Lender’s administration of same or any other actions taken pursuant to the Loan Agreement or under any other documents or instruments evidencing loans made by Lender to Borrower or the administration of 2 same; provided, however, that the foregoing release and the following indemnity relate only to actions or inactions of Lender through the date hereof. Borrower hereby further indemnifies and holds Lender, and all officers, directors, servants, agents, employees, and attorneys of Lender, past or present, harmless from any and all such claims, demands, and causes of action by Borrower, or anyone claiming by, through, or under Borrower, said indemnity to cover all losses and expenses incurred by the Lender, its officers, directors, servants, agents, employees, or attorneys, past or present, in connection with any such claims, demands, or cause of action, including all attorneys’ fees and costs. SECTION 7.Payment of Costs/Expenses.Without limiting the generality of provisions in the Loan Agreement relating to payment of Lender’s costs and expenses, the Borrower will pay all out-of-pocket expenses, costs, and reasonable charges of attorneys incurred by Lender in connection with the preparation and implementation of this Amendment, the Replacement Note and related documents. SECTION 8.Authority.By execution hereof, each of the persons signing on behalf of the parties hereto hereby represents and warrants that each is fully authorized to act and execute this Agreement on behalf of their respective party. SECTION 9.Other Documents/Provisions to Remain in Force.Except as expressly amended hereby, the Loan Agreement and all documents and instruments executed in connection therewith or contemplated thereby and all indebtedness incurred pursuant thereto, shall remain in full force and effect and are in all respects hereby ratified and affirmed.No reference to this Amendment need be made in any instrument or document at any time referring to the Loan Agreement, a reference to the Loan Agreement in any of such to be deemed to be reference to the Loan Agreement, as amended hereby. SECTION 10.Successors and Assigns.Subject to any restriction on assignment set forth in the Loan Agreement, this Amendment shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns. SECTION 11.Counterparts.This Amendment may be executed in one or more counterparts, each of which shall be deemed to be an original, and all of which shall constitute together but one and the same agreement. SECTION 12.Headings; Recitals.The various headings of this Amendment are inserted for convenience only and shall not affect the meaning or interpretation of this Amendment or any provisions hereof.The recitals set forth herein are hereby incorporated into this Amendment and form a part hereof, the truth and accuracy of which is evidenced by each party’s execution hereof. SECTION 13.Incorporation by Reference.The Loan Agreement and all exhibits thereto, and the exhibits to this Amendment (if any), are incorporated herein by this reference. SECTION 14.Governing Law.This Amendment shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns and shall be governed by and construed in accordance with the laws of the State of Missouri. SECTION 15.Missouri Revised Statute - §432.047.ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL 3 THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US (LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH, TOGETHER WITH THE LOAN DOCUMENTS, IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT. [The Remainder of this Page is Left Blank Intentionally] 4 COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their respective authorized officers as of the day and year first above written. BORROWER THE FEMALE HEALTH COMPANY By: /s/ O.B. Parrish Name: O.B. Parrish Title: Chairman and CEO STATE OF ILLINOIS ) ) SS COUNTY OF COOK ) On this 25th day of July, 2013, before me appearedO.B. Parrish, in his capacity as Chairman and CEO of The Female Health Company, a Wisconsin corporation,to me personally known, who, being by me duly sworn, did say that he is the Chairman and CEO of The Female Health Company, a Wisconsin corporation, and that said instrument was signed in behalf of said corporation by authority of its Board of Directors, and saidO.B. Parrish, as Chairman and CEO,acknowledged said instrument to be the free act and deed of said corporation. IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal in the County and State aforesaid, the day and year first above written. /s/ Rebecca Lynn Bouck Notary Public My Commission Expires: 12/16/15 COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their respective authorized officers as of the day and year first above written. LENDER HEARTLAND BANK By: /s/ Nicholas Overkamp Name: Nicholas Overkamp Title:
